DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on August 27, 2020. 
Claims 1-12 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-222876, filed on December 10, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire…” in claim 1, 9 and 12; “a first calculation unit configured to calculate…” in claim 1 and 12; “a second calculation unit configured to calculate…” in claim 1 and 12; “a control unit configured to…” in claim 1, 10 and 12; “a grip unit configured to grip…” in claim 1, 6-8 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions of; Acquisition unit – “Specifically, the acquisition unit 10, for example, captures an image of the article 200, acquires the captured image, such as a still image or a moving image, as first area information, and inputs the captured image to the control device 20.” [0020], First/Second calculation unit, Control unit – “It should be noted that all or part of the above-described functional blocks are realized by hardware such as an integrated circuit (IC), instead of being realized by software. Further, when each function is realized using a plurality of processors, each processor may realize one of the respective functions and may realize two or more of the respective functions.” [0075]-[0076]; Grip unit – “The grip unit grips the target object and moves the gripped target object…” [0016] and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (US 5325468) in view of Kaneko (US 20210129319).
Regarding Claim 1 (and similarly Claim 12), Terasaki discloses:
A picking robot comprising: (“a robot grasps and moves an object” [Col 1, line 8])
A computer program product including programmed instructions embodied in and stored on a non-transitory computer readable medium, wherein the instructions, when executed by a computer, cause the computer to function as: (program disclosed throughout Terasaki’s specification, Col 10-11, 13-14)
a first calculation unit configured to calculate first position and posture information indicating a position and posture of the target object from the first area information; (FIG. 1, operational path planning means, FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
a second calculation unit configured to calculate second position and posture information that is different from the first position and posture information; (FIG. 1, operational path planning means, FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
The second position and posture information that is different from the first position and posture information corresponds to one of the many grasp candidates.
a control unit configured to: grip the target object based on the first position and posture information, and (FIG. 1, grasp planning means, “Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 26-29])
control a first operation of moving the target object to a second area, and when a result of the first operation is inadequate, (“In the actual grasp plan, the feasible grasp position varies depending on changes in the environment. Thus, a previously determined grasp position may be infeasible in a subsequent operation. This means that the grasp plan itself fails.” [Col 2, lines 25-29], see also [Col 16, lines 53-59]) control a second operation of arranging the target object at a position indicated by the second position and posture information in a posture indicated by the second position and posture information; and (FIG. 2, S3-S4 regrasp plan)
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.
a grip unit configured to grip the target object and move the gripped target object, based on the control by the control unit. (FIG. 9A-9B, and “the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 18-20])
Terasaki does not explicitly disclose an acquisition unit configured to acquire first area information indicating a first area in which a target object is placed. However, Kaneko explicitly discloses:
an acquisition unit configured to acquire first area information indicating a first area in which a target object is placed; (FIG. 1, generation unit 110, container 160 “The generation unit 110 produces state information (the first state information) that indicates a state of the object 161.” [0029])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Terasaki to include the teachings of Kaneko in order to visualize areas and objects the robot’s environment.
Regarding Claim 2, Terasaki discloses:
wherein the position indicated by the second position and posture information is different from the position indicated by the first position and posture information. (FIG. 31A-31H) 
Starting at 31A, each figure represents a different position/posture from the first position/posture (represented by the state in 31A).
Regarding Claim 3, Terasaki discloses:
wherein the position indicated by the second position and posture information indicates a position farther from the position indicated by the first position and posture information. (FIG. 31A-31H)
Starting at 31A, FIG. 31C corresponds to the second position/posture and each figure after representing a position/posture (state) farther from the first position/posture (31A).
Regarding Claim 4, Terasaki discloses:
wherein the position indicated by the second position and posture information indicates a position at which a distance between the target object and an obstacle is greater. (FIG. 23, 25 “The distance transformation from the obstacle space is performed to each of the cells in the free space on the table. This provides an index which indicates how far each cell is spaced apart from the obstacle.” [Col 11, lines 56-60], and “Finally, the grasp selecting means 9 selects an appropriate grasp position and orientation from the grasp candidate, in consideration of the analysis results, robot joint angles and arm obstacles.” [Col 12, lines 31-34])
Regarding Claim 5, Terasaki discloses:
wherein the posture indicated by the second position and posture information is different from the posture indicated by the first position and posture information. (FIG. 31A-31H)
Starting at 31A, FIG. 31C corresponds to the second position/posture, which is different from the first position/posture in FIG. 31A.
Regarding Claim 6, Terasaki discloses:
wherein the second position and posture information indicates the position and posture of the target object when the grip unit grips the target object again and arranges the target object such that a third operation of moving the target object to the second area is different from the first operation. (“The state space search utilized in the preparation of the regrasp plan will be performed as follows: The position and orientation for regrasp is planned by a search wherein the object is repeatedly moved from its initial state through state transitions in the pick-and-place grasp plan to the goal state. The state transitions according to the pick-and place grasp plan are accomplished by the grasp planning means 5. If the pick-and-place grasp plan is successfully made by the grasp planning means 5, it is judged that a transition between two states is possible. The search will proceed until this occurs.” [Col 8, lines 62-68 – Col 9, lines 1-5])
Terasaki will search for regrasp plans that will be performed in order to move an object throughout various states. Each individual regrasp plan would be a different operation from the first plan. So, since each regrasp plan is different until a solution is found, the third iteration of a regrasp plan would correspond to the third operation in the instant application.
Regarding Claim 7, Terasaki discloses:
wherein the second position and posture information indicates the position and posture of the target object when the target object is arranged such that a trajectory of the grip unit according to the third operation is different from a trajectory of the grip unit according to the first operation. (“The state space search utilized in the preparation of the regrasp plan will be performed as follows: The position and orientation for regrasp is planned by a search wherein the object is repeatedly moved from its initial state through state transitions in the pick-and-place grasp plan to the goal state. The state transitions according to the pick-and place grasp plan are accomplished by the grasp planning means 5. If the pick-and-place grasp plan is successfully made by the grasp planning means 5, it is judged that a transition between two states is possible. The search will proceed until this occurs.” [Col 8, lines 62-68 – Col 9, lines 1-5])
As stated above, in the rejection of claim 6, Terasaki will search for regrasp plans that will be performed in order to move and object throughout various states. Each individual regrasp plan would be a different operation from the first plan. So, since each regrasp plan is different until a solution is found, the third iteration of a regrasp plan would correspond to the third operation in the instant application. The regrasp plan includes the trajectory of the grip unit. 
Regarding Claim 8, Terasaki discloses:
wherein the second position and posture information indicates the position and posture of the target object when the target object is arranged such that the position and posture of the grip unit at a point of gripping the target object in the third operation is different from the position and posture of the grip unit at a point of gripping the target object in the first operation. (“The state space search utilized in the preparation of the regrasp plan will be performed as follows: The position and orientation for regrasp is planned by a search wherein the object is repeatedly moved from its initial state through state transitions in the pick-and-place grasp plan to the goal state. The state transitions according to the pick-and place grasp plan are accomplished by the grasp planning means 5. If the pick-and-place grasp plan is successfully made by the grasp planning means 5, it is judged that a transition between two states is possible. The search will proceed until this occurs.” [Col 8, lines 62-68 – Col 9, lines 1-5])
As stated above, in the rejection of claims 6-7, Terasaki will search for regrasp plans that will be performed in order to move and object throughout various states. Each individual regrasp plan would be a different operation from the first plan. So, since each regrasp plan is different until a solution is found, the third iteration of a regrasp plan would correspond to the third operation in the instant application. The regrasp plan includes the position and posture of the grip unit. See also various positions/postures of the grip unit in FIGS. 31B-31G, each different from the previous.
Regarding Claim 9, Terasaki does not explicitly disclose . However, Kaneko discloses:
wherein the acquisition unit is configured to acquire the first area information from a first image indicating the first area information, and (FIG. 1, container 160)
the second position and posture information indicates the position and posture of the target object when the target object is arranged such that a second image of the target object arranged based on the second position and posture information is different from the first image. (FIG. 1, container 170 “The generation unit 110 observes at least a part of the state of the object 161 in the container 160 to produce the state information, for example. The state information includes at least one of the image and the depth image of the object 161, for example. The generation unit 111 observes at least a part of the container 170 to produce the state information, for example. The state information includes at least one of the image and the depth image of the container 170, for example. The generation units 110 and 111 may be integrated to a single generation unit. In this case, the single generation unit produces the state information about the object 161 and the state information about the container 170. Three or more generation units may be included.” [0031]-[0033])
Regarding Claim 10, Terasaki discloses:
wherein the control unit determines whether the result of the first operation is inadequate, based on a grip state of the target object that is gripped by the first operation. (“The regrasp planning means 4 then searches the state space while performing the place-and-place grasp plan to prepare a regrasp plan (S3). Subsequently, the regrasp location determining means 9 determines a regrasp location according to the regrasp plan (S4). Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 21-29] and also “The regrasp plan must determine where and at which orientation the object should be placed on the table on regrasping. The pick-and-place grasp plan will be prepared while moving the object from the initial position to the regrasp position and from the regrasp position to the goal position. Depending on the number of regrasps, the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 12-20])
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.
Regarding Claim 11, Terasaki discloses:
A picking method comprising: (“an operation in which a robot grasps and moves an object” [Col 1, lines 7-8]
calculating first position and posture information indicating a position and posture of the target object from the first area information; (FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
calculating second position and posture information that is different from the first position and posture information; (FIG. 2, “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand” [Col 5, line 42-47])
The second position and posture information that is different from the first position and posture information corresponds to one of the many grasp candidates.
gripping the target object based on the first position and posture information; and (“Finally, the operational path preparing means 10 plans an operational path connecting the grasp position and orientation of the hand, based on both the regrasp plan and regrasp location (S5).” [Col 6, lines 26-29])
performing controlling that includes controlling of a first operation of moving the target object to a second area, and, when a result of the first operation is inadequate, (“In the actual grasp plan, the feasible grasp position varies depending on changes in the environment. Thus, a previously determined grasp position may be infeasible in a subsequent operation. This means that the grasp plan itself fails.” [Col 2, lines 25-29], see also [Col 16, lines 53-59]) controlling of a second operation of arranging the target object at a position indicated by the second position and posture information in a posture indicated by the second position and posture information; and (FIG. 2, S3-S4 regrasp plan)
A grasp plan (operation) is interpreted as inadequate if the robot grasp position is not possible or is unable to transfer the object from the initial state to a desired state in one direct transition, reference is made to column 5, lines 30-40; column 2, lines 25-29 and column 16, lines 53-59.
gripping the target object and moving the gripped target object, based on the controlling performed by the picking robot. (FIG. 9A-9B, and “the pick-and-place grasp plan may have to be made with respect to the movement of the object from one regrasp position to the next regrasp position.” [Col 8, lines 18-20])
Terasaki does not explicitly disclose an acquisition unit configured to acquire first area information indicating a first area in which a target object is placed. However, Kaneko explicitly discloses:
by a picking robot, acquiring first area information indicating a first area in which a target object is placed; (FIG. 1, generation unit 110, container 160 “The generation unit 110 produces state information (the first state information) that indicates a state of the object 161.” [0029])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Terasaki to include the teachings of Kaneko in order to visualize areas and objects the robot’s environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664